Citation Nr: 0327438	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  98-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

1.  Entitlement to service connection for claimed chronic 
headaches.  

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 RO decision, which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
headaches, and denied his claim of service connection for a 
neck disorder.  

In October 1999, the Board remanded the case to the RO for 
additional development.  

In a November 2000 decision, the Board determined that new 
and material evidence had been submitted to reopen a claim of 
service connection for chronic headaches.  

The Board then remanded the case to the RO for additional 
development of the record with respect to the issues of 
service connection for headaches and a cervical spine 
disorder.  

In a decision promulgated in July 2002, the Board denied the 
claims of service connection for chronic headaches and a 
cervical spine disorder.  The veteran appealed the July 2002 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In an April 2003 Order, the Court granted a Joint Motion to 
Remand of the parties (the VA Secretary and the veteran), 
vacating the Board's July 2002 decision and remanding the 
case back to the Board, pursuant to 38 U.S.C. § 7252(a).  



REMAND

In the Joint Motion to Remand, dated in April 2003, the 
parties indicated that the Board, in its decision of July 
2002, failed to provide sufficient reasons or bases to 
support its conclusion that the VA had provided the veteran 
adequate notice of the information and evidence necessary to 
substantiate his claims, pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  

The parties stated that, while the Board addressed its duty 
to notify the veteran, it concluded that the duty to notify 
had been satisfied without adequately discussing which 
documents provided the required notice under the VCAA.  The 
parties concluded that the Board's decision should be vacated 
and remanded for readjudication in light of the Court's 
holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002).    

The VCAA, signed into law during the pendency of the 
veteran's appeal, essentially enhances the VA's obligation to 
notify him about his claims (i.e., what information or 
evidence is required to grant his claims) and to assist him 
to obtain evidence for his claims.  

In view of the Joint Motion to Remand and of the recent 
decision of the Federal Circuit Court described below, it is 
the Board's judgment that a remand to the RO is necessary.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
that regard, the RO should be mindful of Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), wherein the 
Court recently found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his 
claims of service connection for chronic 
headaches and a cervical spine disorder.  
All VCAA notice obligations must be 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for chronic headaches 
and a cervical spine disorder.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


